Citation Nr: 0816608	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for a heart 
condition.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2006; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in November 2007.  Development has been completed and the 
case is once again before the Board for review.


FINDING OF FACT

The veteran's heart condition, diagnosed as coronary 
atherosclerosis and coronary artery disease, is not shown to 
be etiologically related to active service.  


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by active 
service, nor may cardiovascular disease be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A November 2007 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any notice failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA and private 
treatment records, a VA examination report, and a video 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.
B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including 
arteriosclerosis and hypertension, may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1. See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  It must be noted that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An August 1987 enlistment examination did not indicate any 
heart condition on enlistment.  The veteran's service medical 
records show that he was evaluated for high cholesterol in 
July 1991 prior to his discharge, and that he was assessed 
with hyperlipidemia.  Navy hospital records submitted by the 
veteran, dated in July 1991, also reflect high cholesterol 
levels.  These findings were referenced on the veteran's July 
1991 separation examination report.  An electrocardiogram was 
also completed in July 1991 and was noted to be normal.  

The veteran also asserts that he was having chest pain in 
service.  The veteran's in-service complaints of chest pain, 
however, were attributed to heartburn.  Service medical 
records dated in January 1988 show that the veteran 
complained of "heart burn", described as burning in the 
chest area which was non-radiating and without signs of 
labored breathing.  On examination, heart sounds auscultated 
with strong first and second heart sounds.  The veteran 
stated that it only burned with meals in which lots of spicy 
foods were consumed.  The veteran showed no true signs of 
distress at that time.  The veteran stated that he had 
heartburn before and it felt the same.  It was noted that the 
veteran was taking Antabuse.  The assessment at the time was 
to rule out heartburn.  The veteran was given Mylanta for 
treatment.  

VA and private medical records show that the veteran has a 
current heart condition.  His current diagnoses include 
coronary atherosclerosis, coronary artery disease, and a 
history of myocardial infarction.  The earliest diagnosis of 
a heart condition was in July 1996.  Private treatment 
records show that the veteran was admitted to the emergency 
room with an acute inferior wall myocardial infraction.  The 
veteran was noted to have a history of elevated cholesterol.  
Since that time, the veteran continued to be seen for 
coronary artery disease and atherosclerotic heart disease. 

In an April 2004 treatment report, the veteran's private 
treating physician, Dr. J.W.R., noted that the veteran was 
found to have elevated cholesterol at the time of his 
separation from service.  He stated that the veteran's first 
cardiac event was in 1996 when he had a heart attack.  Dr. 
J.W.R. stated, "[i]t is well known that coronary 
atherosclerosis is a long-term progressive problem and I am 
sure that he was in its presymptomatic stage at the time of 
his discharge from the Service."

Dr. J.W.R.'s April 2004 opinion is not sufficient to support 
a finding of service connection for coronary atherosclerosis.  
Although Dr. J.W.R. noted findings of high cholesterol in 
service, which is supported by the record, he did not 
indicate that he reviewed the claims file, to include a July 
1991 EKG which was within normal limits.  The Board further 
notes that while the veteran may have been "pre-
symptomatic" in service; this does not show that coronary 
atherosclerosis or coronary artery disease was manifest in 
service or within one year of separation from service.  
Because Dr. J.W.R.'s April 2004 opinion did indicate that the 
veteran's heart disease may be related to service, the Board 
remanded the claim for a VA examination to determine if the 
veteran had a current heart condition etiologically related 
to service.  
 
A VA examination was completed in December 2007.  The 
examiner reviewed the claims file and interviewed the 
veteran, providing a detailed history.  A physical 
examination was completed.  Various test results from the 
veteran's VA treatment records were included in the 
examination report.  The veteran was assessed with 
hypercholesterolemia; severe coronary artery disease; a 
history of myocardial infraction; status post coronary artery 
bypass graft; status post multiple cardiac catheterization 
with stent placements; status post pacer-AED placement; 
stable angina pectoris, mild euvolemic congestive heart 
failure, moderate cardiomyopathy with EF of 33 percent; and 
hypertension - well controlled.

The examiner stated, after careful examination of the 
provided records and the veteran, with relation to considered 
conditions and similar cases remarked in Cecil's and 
Harrison's Textbooks of Medicine, and texts in cardiology and 
cardio-physiology, that the veteran clearly had a precocious 
and advanced form of cardiac disease.  He had extensive 
coronary artery disease that led to cardiac catheterization 
with stent placements and four vessel coronary artery bypass 
grafting.  The veteran continued to have mild angina pectoris 
but was aided in any further cardiomyopathy with his pacer-
AED.  The examiner stated, in extensive review of the 
veteran's provided claims file, which include his service 
medical records, civilian medical records, and most recent 
evaluations, that it would be pure speculation that the 
veteran's current cardiac conditions were manifest and missed 
while he was in military service or directly after his 
military service. 

The examiner reasoned that it was the veteran's opinion that 
he may have had cardiac symptoms that were mistaken for heat 
related injury.  He was seen by the ships corpsman and was 
not referred for further medical care since he was due to 
discharge.  On his discharge physical, the veteran was noted 
to have hypercholesterolemia with internal medicine consult 
and appropriate care for that time period.  His July 1991 EKG 
was well within normal limits and the veteran had no apparent 
signs of cardiac ischemic or infarct patterns.  He was 
offered, per admission by the veteran, to be placed on 
medical hold status for further diagnostics and evaluation of 
his reported symptoms, but he declined.  He did not seek 
immediate medical care after his separation as recommended.  
Thus, the examiner stated that the origin and related 
cause/effect with timing of the veteran's cardiac conditions 
could not be exactly pinpointed.  

VA regulation provides that service connection may not be 
based on a resort to speculation or even remote possibility. 
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  The December 
2007 VA examiner was unable to relate the veteran's currently 
diagnosed heart conditions to service, finding that it would 
be pure speculation to state that his current cardiac 
conditions were manifest and missed while he was in military 
service or directly after his military service.  The examiner 
did not relate any current disability to findings of 
hypercholesterolemia in service.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA's examiner is 
competent in analyzing the diagnosis and etiology of the 
veteran's current heart conditions.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the 
opinion of one competent medical expert over that of another 
when VA gives an adequate statement of reasons and bases).  
The examiner reviewed the entire claims file, and the 
veteran's history including service medical records and post-
service medical records in making this determination.  The 
examiner reasoned that a July 1991 EKG completed at the time 
of the veteran's separation was well within normal limits and 
the veteran had no apparent signs of cardiac ischemic or 
infarct patterns.   The veteran declined further diagnostics 
and evaluation at the time of his separation and did not seek 
immediate medical care after his separation; thus, there is 
no contemporaneous evidence showing that the veteran's 
cardiac conditions were incurred at the time of his 
separation or shortly thereafter.  The Board finds that the 
examiner provided an adequate statement of reasons and basis 
for finding that it would be speculative to determine that a 
current cardiac condition was manifest in service, or shortly 
thereafter.  

Service medical records reflect a finding of hyperlipidemia, 
however, no heart condition was diagnosed at that time, and 
an electrocardiogram was normal.   The veteran's earliest 
diagnosis of a heart condition was in July 1996.  Finally, a 
December 2007 VA examiner opined that it would be speculative 
to relate a current cardiac condition to service.  For the 
reasons discussed above, the Board finds that the December 
2007 VA examiner provided the most probative evidence of 
record with respect to etiology.  Therefore, the Board finds 
that service connection for a heart condition is not 
warranted.  

C.  Conclusion

Although the veteran has various diagnosed heart conditions, 
the most competent evidence of record does not show that the 
disability was incurred in service, and cardiovascular 
disease did not manifest within a year following the 
veteran's separation from service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has a heart condition etiologically 
related to active service.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Service connection for a heart condition is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


